DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/924567, filed 27 October 2015 and Application No. 16/025,859. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
It is clear from the record that Applicant attempted to claim priority to the above referenced applications but mistakenly placed a wrong Application Number on the ADS filed with the present application. At this point in time, Applicant’s petition to correct the priority has been dismissed. If Applicant still wishes to claim priority to these two applications, a new petition is required. As the priority claim has not been corrected at this time, the rejections under 35 USC 102 listed below are based upon the filing date of the present application which is 25 October 2019. Those rejections will be re-evaluated at such a time the priority is corrected. 
Please note: as the specification of the present Application is NOT supported by the mistakenly listed priority application 16/025849, for the purposes of applying art the effective filing date of the present application at this time is the actual filing date of the application. 

Terminal Disclaimer
The terminal disclaimer filed on 22 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10488294 and US Patent 10012561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walker et al. (US 10,012, 561 B2) (hereafter Walker ‘561).
With regards to claim 1, Walker ‘561 discloses a system configured to non-destructively inspect the integrity of an interior of a vessel (Figs. 2-6), the system comprising: a vessel surveyor (ROV 100) comprising at least one ultrasound transducer (200), tracks (102) configured to assist the vessel surveyor to crawl on an inner surface of the vessel (column 3 lines 20-35, Figs. 2-6) and a plurality of thrusters (101) configured to assist the vessel surveyor (100) to swim through a liquid contained within the vessel (Figs. 2-6); an acoustic tracking system (401) configured to track the location of the vessel surveyor in the vessel; and a telemetry system (105) configured to receive and compile data from the at least one ultrasound transducer (200) and the acoustic tracking system (401), wherein the telemetry system (105) is pre-loaded with a template of the interior of the vessel, including positions of floor plates or any obstacles (column 5 lines 30-39).
With regards to claim 2, Walker ‘561 discloses the at least one ultrasound transducer  (200) being configured to measure both a floor and a wall of the vessel from a single position of the vessel surveyor (column 4 line 50 – column 5 line 21).
With regards to claim 3, Walker ‘561 discloses a plurality of ultrasound transducers (200, phased array discloses at column 4 lines 50-64).
With regards to claim 4, Walker ‘561 discloses the acoustic tracking system comprises at least one pinger and at least three hydrophone base stations at column 3, lines 40-65.
With regards to claim 5, Walker ‘561 discloses the at least three hydrophone base stations are disposed on an outside of the vessel at column 3 lines 43-44.
With regards to claims 6-9, Walker ‘561 discloses a safety interlock comprising a pressure transmitter configured to continuously measure ambient pressure at the top of the vessel surveyor, the safety interlock being configured to prevent the vessel surveyor, when descending into the vessel, from being powered until it is below a pre-determined exclusion zone, and the safety interlock being configured to prevent the vessel surveyor, when ascending from the bottom of the vessel, from being powered when it reaches a pre-determined exclusion zone, and the safety interlock further comprises a barometric pressure transmitter, located outside the vessel, that is configured to continuously measure ambient atmospheric pressure, and wherein the safety interlock is configured to accurately measure the depth of the vessel surveyor by taking into account the ambient atmospheric pressure at column 3, line 65 – column 4 line 49.
With regards to claim 10, Walker ‘561 discloses the telemetry system being configured to time- stamp data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system and correlate the data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system with a position on the vessel at column 5 lines 25-31.
With regards to claim 11, Walker ‘561 discloses the obstacles being selected from the group consisting of sumps, pipes, and a combination thereof at column 5 lines 35-37.
With regards to claim 13, Walker ‘561 discloses the vessel surveyor being a remotely operated vehicle at column 3 lines 6-10.
With regards to claim 14, Walker ‘561 discloses the vessel surveyor being an automated vessel surveyor at column 3 lines 6-7.
With regards to claim 15, Walker ‘561 discloses a method of non-destructively inspecting the integrity of an interior of a vessel using a system according to Claim 1, the method comprising: providing a vessel surveyor in an interior of the vessel while tracking a location of the vessel surveyor in the vessel using an acoustic tracking system (column 3, lines 6-35); positioning the vessel surveyor at a measurement location in the vessel by moving the vessel surveyor by crawling on the interior surface of the vessel or swimming through a liquid contained in the vessel (column 3, lines 6-35); inspecting the measurement location using an at least one ultrasound transducer attached to the vessel surveyor (column 4 line 50 – column 5 line 37) and transmitting data generated to a telemetry exterior to the vessel (column 4 line 50 – column 5 line 37); and in the telemetry system, compiling data from the at least one ultrasound transducer and the acoustic tracking system to provide a measurement of the measurement location, wherein the telemetry system is pre-loaded with a template of the interior of the vessel, including positions of floor plates or any obstacles (column 4 line 50 – column 5 line 37).
With regards to claim 16, Walker ‘561 discloses positioning the vessel surveyor includes maneuvering the vessel surveyor around any obstacles or floor plates defined on the template at column 5 lines 30-37.
With regards to claim 17, Walker ‘561 disclosing inspecting the measurement location includes using the at least one ultrasound transducer to measure both a floor and a wall of the vessel from a single position of the vessel surveyor at column 4 line 50 to column 5 line 21.
With regards to claims 18 and 19, Walker ‘561 discloses the vessel surveyor system further comprising a safety interlock system and the method further includes a step of preventing the vessel surveyor, when descending into the vessel, from being powered until it is below a pre-determined exclusion zone and the method further includes a step of preventing the vessel surveyor, when ascending from the bottom of the vessel, from being powered when it reaches a pre-determined exclusion zone at column 3 line 66 to column 4 line 49.
With regards to claim 15, Walker ‘561 discloses the telemetry system being configured to time-stamp data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system and correlate the data generated by the at least one ultrasound transducer and data generated by the acoustic tracking system with a position on the vessel at column 5 lines 21-37.

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not fully persuasive. Please see the Remarks filed 22 September 2022 for the full text of Applicant’s arguments.

The rejection of claims 15-20 under 35 U.S.C. 112(b) has been reconsidered and withdrawn in view of the amendments to claims 1 and 16 which correct the previously identified issues.

Applicant's arguments filed 22 September 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. have been fully considered but they are not persuasive. 
With regards to claiming priority to Walker, Applicant’s petition to correct the priority of the instant application has been dismissed by the Office. Therefore, the present application does not claim priority to Walker and the reference is applied appropriately. 
With regards to the argument that Walker requires BOTH each floor plate and any obstacles while the present claims recites either floor plates OR obstacles, this argument is not persuasive for a plurality of reasons. 
First, Applicant’s claims utilize the phrase “comprising” and it has been long held that the use of “comprising” leaves a claim open for the inclusion of materials or steps other than those recited in the claim. Therefore, the recitation of the template having BOTH the floor plates and any obstacles fully meets the claimed invention as the claim fails to indicate that the template is REQUIRED to include only ONE of the two recited and cannot have both. 
Second, as Applicant is trying to claim priority to Walker, arguing that the specification requires BOTH the floor plates and obstacles leaves Applicant open to a new matter rejection under 35 U.S.C. 112(a) should such priority claim be approved. Neither Application No. 14/924567, filed 27 October 2015. nor Application No. 16/025,859, filed 02 July 2018, has the option of EITHER the floor plates OR the obstacles within the template. Both recite the argued “and” in the description of the template used in the testing. As Applicant has amended the current specification to include the use of that OR (which is ONLY found in single paragraph under the SUMMARY section of the specification, the corresponding paragraph found within the body of the specification recites the argued “and” phrase as found in the prior applications), this Application is NOT a straight continuation and therefore will be open to a new matter rejection unless the application is designated as a continuation-in-part application to reflect that the subject matter within the application has been modified. 
For these reasons, the rejection of the claims under 35 U.S.C. 102(a)(1) is deemed proper and is hereby made final.

With regards to the rejection of claims 1, 3-5, 10, 13-15, and 20 under 35 U.S.C. 103 as being unpatentable over Applicant cited Gafos et al., Applicant argues that the addition of the “tracks configured to assist the vessel surveyor to crawl on an inner surface of the vessel” renders the rejection mute as Gafos does not disclose, teach, or suggest the tracks. Applicant is correct. The rejection of the claims as being unpatentable over Gafos has been reconsidered in view of the amendment to claim 1 and has been withdrawn.

With regards to the rejection of claims 1-14 and 15-20 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of U.S. Patent No. 10,012,561 and claims 1-17 of U.S. Patent No. 10,488,294 B2, Applicant’s Terminal Disclaimer filed 22 September 2022 has obviated this ground for rejection. This rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855